           Case 2:19-cv-00233-GMN-CWH Document 18 Filed 04/19/19 Page 1 of 2



 1 DON SPRINGMEYER, ESQ. (SBN 1021)
   BRADLEY SCHRAGER, ESQ. (SBN 10217)
 2 DANIEL BRAVO, ESQ. (SBN 13078)
   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
 3 3556 E. Russell Road, 2nd Floor
   Las Vegas, Nevada 89120-2234
 4 Telephone: (702) 341-5200/Fax: (702) 341-5300
   Email: dspringmeyer@wrslawyers.com
 5 Email: bschrager@wrslawyers.com
   Email: dbravo@wrslawyers.com
 6
   Attorneys for Plaintiff Oscar Vargas
 7

 8                              UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10 OSCAR VARGAS, an individual, on behalf of          Case No: 2:19-cv-00233-GMN-CWH
   all others similarly situated,
11
                                                      NOTICE OF VOLUNTARY DISMISSAL
12                 Plaintiff,                         PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
13          vs.

14 OYSTER BAY RESTAURANT INC., a
   domestic corporation; OYSTER BAY
15 SEAFOOD LLC, a domestic limited-liability
   company; and DOES 1 through 100, Inclusive,
16
                 Defendants.
17

18          Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff
19 OSCAR VARGAS, by and through his attorneys of record, hereby gives notice that the above-

20 captioned action is voluntary dismissed with prejudice against Defendants OYSTER BAY

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28

                                                  1
          Case 2:19-cv-00233-GMN-CWH Document 18 Filed 04/19/19 Page 2 of 2



 1 RESTAURANT INC. and OYSTER BAY SEAFOOD LLC.

 2           DATED this 19th day of April, 2019.

 3                                          WOLF, RIFKIN, SHAPIRO,
                                            SCHULMAN & RABKIN, LLP
 4
                                            By: /s/ Don Springmeyer
 5                                              DON SPRINGMEYER, ESQ. (SBN 1021)
                                                BRADLEY SCHRAGER, ESQ. (SBN 10217)
 6                                              DANIEL BRAVO, ESQ. (SBN 13078)
                                                3556 E. Russell Road, 2nd Floor
 7                                              Las Vegas, Nevada 89120-2234
 8                                                 Attorneys for Plaintiff Oscar Vargas
 9

10

11                                  CERTIFICATE OF SERVICE

12           I hereby certify that on this 19th day of April, 2019, a true and correct copy of the

13 NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i) was

14 served via the United States District Court CM/ECF system on all parties or persons requiring

15 notice.

16
                                           By: /s/ Noemy Valdez
17                                             Noemy Valdez, an employee of WOLF, RIFKIN,
                                               SHAPIRO, SCHULMAN & RABKIN, LLP
18

19

20

21

22

23

24

25

26

27

28

                                                    2
